DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement
The information disclosure statement filed 6/15/2021 has only been considered for documents in English or with an English translation.  A number of documents fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they are not in English and have no statement of relevance.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11-12 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holley et al (2018/0274442).  Holley et al [see annotations] teach A rotating detonation combustor comprising: a forward wall [see annotations]; a radially inner wall 206 extending downstream from the forward wall and surrounding a longitudinal axis; a elliptical annular passage to an outlet end of the combustor [see paragraph 0044];   wherein the radially inner wall 206 and the radially outer wall 204 are disposed in concentric relationship around a longitudinal axis of the combustor;   wherein the cross-section of the annular passage is elliptical or polygonal [see paragraph 0044];   wherein the radially inner wall and the radially outer wall each have curved sides [circular is curved, as well as elliptical].

    PNG
    media_image1.png
    473
    597
    media_image1.png
    Greyscale

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley et al (2018/027442) in view of any of Gutmark et al (2020/0063968) in view of Mizener et al (2018/0080412) and/or Lange et al (3,336,754).  Holley et al clearly teach the claimed invention including the a cross-section of the annular passage is non-circular / elliptical / curved sides of the radially inner and outer illustrate the non-circular / elliptical / curved sides of the radially inner and outer walls.  To the extent not already taught by Holley et al, the following references may be used as supplementary teachings relative to this feature which is at the core of the invention.  Gutmark et al teach the cross-section of the annular passage is non-circular / elliptical / curved / continuously curving path by virtue of the term “oblong” [Fig. 4D].  Alternately, Mizener teach making the cross-section of the annular passage in a rotating detonation combustor is non-circular / elliptical / curved / continuously curving path is one of several options well known and regarded as equivalent to circular or polygonal used in the art [Fig. 17, see paragraph 0142, elliptical / oval taught].  Lange et al also teach making the cross-section of the annular passage 32 in a rotating detonation combustor [col. 5, lines 8-44 is the rotating detonation process where the wave races around the closed loop channel / chamber] is non-circular / elliptical / curved / continuously curving path [Fig. 2] is a highly conventional arrangement used in one of the oldest known rotating detonation combustors / engines that allows stable detonating arrangement.  It would have obvious to one of ordinary skill in the art to employ an / elliptical / curved / continuously curving path cross section for the annular passage of the rotating detonation chamber, as taught by any of Gutmark et al, Mizener, and Lange et al, as an equivalent configuration used in the art and/or as one of the oldest known configurations used for this type of combustor and which facilitates a stable detonating arrangement. 
Prior Art
Note the Rankin et al [from the Air Force] reference teaches the features of applicant’s Fig. 2 -- features introduced by the previous amendment].  This reference’s teachings are merely additive to Holley et al.
 Response to Arguments
Applicant's arguments filed 8/20/2021 have been fully considered but they are not persuasive.  Applicant’s arguments center around the new limitations added by amendment, these are fully encompassed by the Holley et al reference.   The previously applied Gutmark, Mizener and Lange et al references are now solely applied as supplementary teachings concerning the non-circular / elliptical / curved sides relative to this feature which is at the core of the invention.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

August 27, 2021